 Case 1:17-cv-00714-PLM-RSK ECF No. 31 filed 10/26/18 PageID.194 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 UNITED STATES OF AMERICAN and
 STATE OF MICHIGAN, ex rel SUSAN                  Case No. 17-cv-00714
 DAY, M.D.,
                                                  HON. PAUL L. MALONEY
           Plaintiff-Relator,
 v.

 SPECTRUM HEALTH MEDICAL GROUP,

                  Defendant.


 Sarah Riley Howard (P58531)                      Andrea J. Bernard (P49209)
 PINSKY, SMITH, FAYETTE & KENNEDY                 WARNER NORCROSS + JUDD LLP
 Suite 805                                        900 Fifth Third Center
 146 Monroe Center, NW                            111 Lyon Street, NW
 Grand Rapids, Michigan 49503                     Grand Rapids, Michigan 49503
 616.451.8496                                     616.752.2199
 showard@psfklaw.com                              abernard@wnj.com
 Attorneys for Plaintiff-Relator                  Attorneys for Defendant SHMG


_____________________________________________________________________________

             DEFENDANT SPECTRUM HEALTH MEDICAL GROUP’S
                         MOTION TO DISMISS
_____________________________________________________________________________

       Defendant Spectrum Health Medical Group (“SHMG”) hereby moves this court for an

order dismissing Plaintiff’s claims against SHMG. The record indisputably demonstrates that

Plaintiff Dr. Susan Day settled her retaliation claim with SHMG, in an agreement reached before

her complaint in this matter was unsealed. Accordingly, Plaintiff’s claim should be dismissed

under Federal Rule of Civil Procedure 12(c). This motion is based on the accompanying Brief in

Support.
 Case 1:17-cv-00714-PLM-RSK ECF No. 31 filed 10/26/18 PageID.195 Page 2 of 2



          Pursuant to Local Rule 7.1, SHMG’s counsel contacted Plaintiff’s counsel regarding the

nature of SHMG’s motion and requested concurrence in the relief sought. Plaintiff declined to

concur.



 Dated: October 26, 2018                             s/Andrea J. Bernard_______________
                                                     Andrea J. Bernard
                                                     WARNER NORCROSS + JUDD LLP
                                                     900 Fifth Third Center
                                                     111 Lyon Street, N.W.
                                                     Grand Rapids, Michigan 49503
                                                     (616) 752-2199
                                                     abernard@wnj.com
                                                     Attorneys for Defendant
140929.178111 #17696244-1




                                                 2
